Judgment, Supreme Court, New York County (Rena K. Uviller, J.), rendered September 8, 2004, convicting defendant, upon his plea of guilty, of attempted assault in the first degree, and sentencing him to a term of years, unanimously affirmed.
The court properly denied defendant’s suppression motion, without granting a hearing. The felony complaint, indictment and voluntary disclosure form, along with the prosecutor’s write-up read into the record at the arraignment, provided defendant with the details of his alleged assault upon his next-door neighbor, as well as the fact that he was arrested 10 minutes later within blocks of the crime scene, at which time a witness who knew him made a confirmatory identification. Although these materials made it clear to defendant that the predicate for his arrest was the assault, his moving papers did not address that assault in any manner or assert any relevant basis for suppression (see People v Jones, 95 NY2d 721 [2001]). Defendant’s assertion of innocent behavior “at the time he was detained” was irrelevant under the circumstances, and was insufficient to raise a factual dispute requiring a hearing (see People v Burton, 6 NY3d 584, 587 [2006]; People v Lopez, 5 NY3d 753 [2005]; People v Roldan, 37 AD3d 300 [2007]). Concur— Tom, J.E, Williams, McGuire, Malone and Kavanagh, JJ.